DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-16 are currently pending and prosecuted.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Oh et al., US PG-Pub 2015/0227282, hereinafter Oh, in view of Lewis, US PG-Pub 2016/0350548, hereinafter Lewis.
Regarding Claim 1, Oh teaches a touch function setting method ([0039]), comprising: 
receiving a sequence parameter which includes an input (Figs. 4-6, and corresponding descriptions; [0039]-[0040], noting the use of a gesture sequence to provide an input), the input is corresponding to one of areas of a touch panel or screen (Figs. 4-6, and corresponding descriptions; [0039]-[0040], noting the use of a gesture sequence to provide an input); 
receiving a function parameter corresponding to the sequence parameter ([0039], noting multiple functions are mapped to a specific gesture), the function parameter is corresponding to activate a function ([0039], noting how the gesture input activates the function); and 
storing a group of touch function parameters ([0039], noting how the gestures correlate to the functions; [0104], noting how it is stored in a computer-readable medium), which includes the sequence parameter and the function parameter ([0039], noting how the gestures correlate to the functions).
However, Oh does not explicitly teach the sequence parameter which includes multiple clicks, each of the clicks is corresponding to one of areas of a touch panel or screen.
Lewis teaches the sequence parameter which includes multiple clicks (Lewis: Figs. 2-3D, and corresponding descriptions; [0060]-[0062], noting the use of a ulti-step authentication/unlock sequence), each of the clicks is corresponding to one of areas of the touch panel or screen (Lewis: Figs. 2-3D, and corresponding descriptions; [0060]-[0062], noting the multi-step authentication requires multiple inputs parameters to unlock the device).
	It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the clicks taught by Lewis into the device taught by Oh in order to reduce the probability an onlooker will learn the correct access sequence (Lewis: [0060]), thereby increasing security.
Regarding Claim 2, Oh, as modified by Lewis, teaches the touch function setting method as claimed in claim 1, further comprises receiving an active time period parameter corresponding to the function parameter, the group of touch function parameters includes the active time period parameter (Oh: [0054]-[0055], noting the use of a preset time period with respect to the input).
Regarding Claim 3, Oh, as modified by Lewis, teaches the touch function setting method as claimed in claim 1, further comprises receiving parameters of the areas, the group of touch function parameters includes the parameters of the areas, the parameters of the areas include one or any combination of following: 
number of the areas; size of each of the areas; shape of each of the areas; and position of each of the areas (Oh: Figs. 4-6, noting how the shape of the gesture is located in a specific area; [0039]-[0040]).
Regarding Claim 4, Oh, as modified by Lewis, teaches the touch function setting method as claimed in claim 1, wherein each one of the areas is not arranged along the edges or around the corners of the touch panel or screen (Oh: Figs. 4-6, noting how the gesture is located in a specific area in the center of the screen; [0039]-[0040]).
Regarding Claim 5, Oh, as modified by Lewis, teaches the touch function setting method as claimed in claim 1, further comprises receiving a touch type parameter corresponding to each of the clicks, the group of touch function parameters includes the touch type parameter corresponding to each of the clicks, the touch type parameter includes one or any combination of following: 
finger, palm, stylus, touch board eraser; specified stylus; and specified touch board eraser (Oh: [0084], [0108], noting the use of a finger or stylus).
Regarding Claim 6, Oh, as modified by Lewis, teaches the touch function setting method as claimed in claim 1, further comprises receiving a priority parameter corresponding to the sequence parameter, wherein the group of touch function parameter includes the priority parameter (Oh: [0044]-[0047], noting how certain functions and inputs take priority over others).
Regarding Claim 7, Oh, as modified by Lewis, teaches the touch function setting method as claimed in claim 1, further comprises: 
receiving a parameter indicating whether the same sequence parameter is used to deactivate the function (Lewis: [0061], noting how the user may input a locking sequence); and 
when the parameter indicating the same sequence parameter is used, configuring the function parameter to be corresponding to activate and to deactivate the function (Lewis: [0061], noting how the user may input a locking or unlocking sequence).
Regarding Claim 8, Oh, as modified by Lewis, teaches the touch function setting method as claimed in claim 1, further comprises: 
receiving a parameter indicating whether a reverse sequence parameter is used to deactivate the function (Lewis: [0061], noting how the user may input a locking sequence); and 
when the parameter indicating a reverse sequence parameter is used, storing a second group of touch function parameters which include a second sequence parameter and a second function parameter (Lewis: memory 102; [0030]), wherein a sequence of second clicks of the second sequence parameter is reverse to the sequence of the clicks (Lewis: [0061], noting how the user may input a locking sequence), the second function parameter is corresponding to deactivate the function (Lewis: [0061], noting how the user may input a locking sequence).
Regarding Claim 9, Oh teaches an electronic system for touch function setting (mobile terminal; Fig. 7) comprising: 
at least one input device (touch screen 740); 
a memory (storage unit 740); and 
a central processing unit (CPU) (control unit 760) which is configured to execute instructions stored in non-volatile memory ([0099]-[0103]) for: 
receiving, from the at least one input device, a sequence parameter which includes an input (Figs. 4-6, and corresponding descriptions; [0039]-[0040], noting the use of a gesture sequence to provide an input), the input is corresponding to one of areas of a touch panel or screen (Figs. 4-6, and corresponding descriptions; [0039]-[0040], noting the use of a gesture sequence to provide an input); 
receiving, from the at least one input device, a function parameter corresponding to the sequence parameter ([0039], noting multiple functions are mapped to a specific gesture), the function parameter is corresponding to activate a function ([0039], noting how the gesture input activates the function); and 
storing, to the memory, a group of touch function parameters ([0039], noting how the gestures correlate to the functions; [0104], noting how it is stored in a computer-readable medium), which includes the sequence parameter and the function parameter ([0039], noting how the gestures correlate to the functions).
However, Oh does not explicitly teach the sequence parameter which includes multiple clicks, each of the clicks is corresponding to one of areas of a touch panel or screen.
Lewis teaches the sequence parameter which includes multiple clicks (Lewis: Figs. 2-3D, and corresponding descriptions; [0060]-[0062], noting the use of a ulti-step authentication/unlock sequence), each of the clicks is corresponding to one of areas of the touch panel or screen (Lewis: Figs. 2-3D, and corresponding descriptions; [0060]-[0062], noting the multi-step authentication requires multiple inputs parameters to unlock the device).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the invention to incorporate the clicks taught by Lewis into the device taught by Oh in order to reduce the probability an onlooker will learn the correct access sequence (Lewis: [0060]), thereby increasing security.
Regarding Claim 10, Oh, as modified by Lewis, teaches the electronic system as claimed in claim 9, wherein the CPU is further configured for receiving, from the at least one input device, an active time period parameter corresponding to the function parameter, the group of touch function parameters includes the active time period parameter (Oh: [0054]-[0055], noting the use of a preset time period with respect to the input).
Regarding Claim 11, Oh, as modified by Lewis, teaches the electronic system as claimed in claim 9, wherein the CPU is further configured for receiving, from the at least one input device, parameters of the areas, the group of touch function parameters includes the parameters of the areas, the parameters of the areas include one or any combination of following: 
number of the areas; size of each of the areas; shape of each of the areas; and position of each of the areas (Oh: Figs. 4-6, noting how the shape of the gesture is located in a specific area; [0039]-[0040]).
Regarding Claim 12, Oh, as modified by Lewis, teaches the electronic system as claimed in claim 9, wherein each one of the areas is not arranged along the edges or around the corners of the touch panel or screen (Oh: Figs. 4-6, noting how the gesture is located in a specific area in the center of the screen; [0039]-[0040]).
Regarding Claim 13, Oh, as modified by Lewis, teaches the electronic system as claimed in claim 9, wherein the CPU is further configured for receiving, from the at least one input device, a touch type parameter corresponding to each of the clicks, the group of touch function parameters includes the touch type parameter corresponding to each of the clicks, the touch type parameter includes one or any combination of following: 
finger, palm, stylus, touch board eraser; specified stylus; and specified touch board eraser (Oh: [0084], [0108], noting the use of a finger or stylus).
Regarding Claim 14, Oh, as modified by Lewis, teaches the electronic system as claimed in claim 9, wherein the CPU is further configured for receiving, from the at least one input device, a priority parameter corresponding to the sequence parameter, the group of touch function parameter includes the priority parameter (Oh: [0044]-[0047], noting how certain functions and inputs take priority over others).
Regarding Claim 15, Oh, as modified by Lewis, teaches the electronic system as claimed in claim 9, wherein the CPU is further configured for: 
receiving, from the at least one input device, a parameter indicating whether the same sequence parameter is used to deactivate the function (Lewis: [0061], noting how the user may input a locking sequence); and 
when the parameter indicating the same sequence parameter is used, configuring the function parameter to be corresponding to activate and to deactivate the function (Lewis: [0061], noting how the user may input a locking or unlocking sequence).
Regarding Claim 16, Oh, as modified by Lewis, teaches the electronic system as claimed in claim 9, wherein the CPU is further configured for: 
receiving, from the at least one input device, a parameter indicating whether a reverse sequence parameter is used to deactivate the function (Lewis: [0061], noting how the user may input a locking sequence); and 
when the parameter indicating a reverse sequence parameter is used, storing, to the memory, a second group of touch function parameters which include a second sequence parameter and a second function parameter (Lewis: memory 102; [0030]), wherein a sequence of second clicks of the second sequence parameter is reverse to the sequence of the clicks (Lewis: [0061], noting how the user may input a locking sequence), the second function parameter is corresponding to deactivate the function (Lewis: [0061], noting how the user may input a locking sequence).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN T REED whose telephone number is (571)272-7234. The examiner can normally be reached M-F: 0800-1800.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

STEPHEN T. REED
Primary Examiner
Art Unit 2627



/Stephen T. Reed/Primary Examiner, Art Unit 2627